ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Dynatech International Corp.                  )      ASBCA No. 60158
                                             )
Under Contract No. W58RGZ-09-D-0012           )

APPEARANCE FOR THE APPELLANT:                        Richard J. Conway, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Cristopher C. Cross, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 September 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60158, Appeal ofDynatech
International Corp., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals